NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0309n.06

                                       Nos. 07-3396, 07-4330                               FILED
                                                                                       May 20, 2010
                             UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                  )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                 )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE NORTHERN
v.                                                         )        DISTRICT OF OHIO
                                                           )
PAUL B. GOIST,                                             )                           OPINION
                                                           )
       Defendant-Appellant.                                )




BEFORE:        KENNEDY, COLE, Circuit Judges; JORDAN, District Judge.*

       COLE, Circuit Judge. Paul B. Goist, a pro se federal prisoner, appeals a district court

default entry and a subsequent default judgment in favor of the government. We AFFIRM.

                                        I. BACKGROUND

       The government filed a civil action in the district court in 2005, alleging that Goist had filed

bogus Uniform Commercial Code liens, false Internal Revenue Service reports, and false involuntary

bankruptcy petitions against a United States district court judge, an Assistant United States Attorney,

and a former Assistant United States Attorney in retaliation for their roles in his unarmed bank

robbery conviction. See United States v. Goist, 59 F. App’x 757 (6th Cir. 2003). The government

sought declaratory and injunctive relief, and the imposition of a civil penalty pursuant to the False


       *
        The Honorable R. Leon Jordan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
Nos. 07-3396, 07-4330
USA v. Goist

Claims Act. Goist did not file any pleading styled as an answer or other responsive pleading, but

filed a number of vexatious pro se documents.

       The government filed a motion for default judgment. The district court thereafter struck five

other pro se filings as “impertinent and immaterial”; found that Goist had “failed to plead or

otherwise defend [the] action”; and “precluded [Goist] from challenging the Motion for Default.”

(Dist. Ct. Docket No. 21.) On February 28, 2007, the district court clerk entered default against

Goist, and Goist appealed. Goist also prematurely moved to vacate default judgment on April 3,

2007; the district court denied the motion on October 2, 2007. Also on October 2, 2007, the district

court entered a default judgment against Goist. It declared Goist’s bogus liens and other filings null

and void, enjoined Goist from further filings without prior court permission, and imposed a $5,500

civil penalty and reasonable attorney’s fees and costs of the action. Goist again appealed.

                                          II. ANALYSIS

       We construe Goist’s appeals as appeals of the district court’s implicit failure to set aside its

default entry and default judgment pursuant to Federal Rules of Civil Procedure 55(c) and 60(b).

See Frontier Ins. Co. v. Blaty, 454 F.3d 590, 595 (6th Cir. 2006) (“Frontier may not appeal the entry

of default but it may appeal the failure by the district court to set aside the default entry according

to Rule 55(c).”); id. (“An appeal from a default judgment is actually an appeal of the denial of a Rule

60(b) motion. . . .”). Goist also argues that the district court violated Federal Rules of Civil

Procedure 52(a)(1) and 58.

       We review a district court’s decision on Rule 55(c) and Rule 60(b) motions for abuse of

discretion. Id. at 596. Here, the district court did not abuse its discretion.

                                                 -2-
Nos. 07-3396, 07-4330
USA v. Goist

       First, the district court properly declined to set aside the clerk’s entry of default. A district

court may set aside a clerk’s entry of default for “good cause.” Fed. R. Civ. P. 55(c); Berthelsen v.

Kane, 907 F.2d 617, 620 (6th Cir. 1990); Shepard Claims Serv., Inc. v. William Darrah & Assoc.,

796 F.2d 190, 193 n.1 (6th Cir. 1986). The court should consider whether: (1) plaintiff will be

prejudiced; (2) defendant has a meritorious defense; and (3) defendant’s culpable conduct led to the

default. Berthelsen, 907 F.2d at 620; Shepard Claims Serv., Inc., 796 F.2d at 192. Although these

are the same factors considered by a court in deciding whether to set aside a subsequent default

judgment, the factors should be applied more leniently to relieve a party from a procedural entry of

default, reflecting the strong preference for trial on the merits. Shepard Claims Serv., Inc., 796 F.2d

at 193-94.

       Here, these factors do not favor setting aside the default entry. The government would have

been prejudiced by a set aside of the default because it would have been subject to additional

frivolous filings. Also, to the extent that Goist’s vexatious district court filings could be deemed

responsive to the government’s complaint, Goist failed to assert any meritorious defense to the

government’s claim that he filed bogus documents in retaliation for his criminal prosecution. Cf.

Jones v. Caruso, 569 F.3d 258, 270 (6th Cir. 2009) (“The abusive practice of prisoners filing

baseless liens and/or UCC financing statements for the purpose of harassment and credit impairment

of the alleged debtor (almost always a state or federal official involved with securing the prisoner’s

incarceration) is well documented.” (quotation marks and citation omitted)). Similar filings have

uniformly been declared null and void and also have resulted in federal criminal convictions. See

Monroe v. Beard, 536 F.3d 198, 202 n.2, 208 n.11 (3d Cir. 2008), cert. denied, 129 S. Ct. 1647

                                                 -3-
Nos. 07-3396, 07-4330
USA v. Goist

(2009). Furthermore, Goist’s pro se filings were overwhelmingly unresponsive to the government’s

claims, and culpable because they exhibited “either an intent to thwart judicial proceedings or a

reckless disregard for the effect of its conduct on those proceedings.” See Shepard Claims Serv.,

Inc., 796 F.2d at 194.

       Second, the district court properly granted default judgment for the government for the same

reasons. See Frontier, 454 F.3d at 595 (“[A] stricter standard of review applies for setting aside a

default once it has ripened into a judgment.”) (quotation marks and citation omitted).

       Finally, contrary to Goist’s contention on appeal, the district court need not make specific

findings of fact or conclusions of law on the merits of the government’s complaint after an entry of

default. Fed. R. Civ. P. 52(a)(3). Goist also incorrectly asserts that the district court did not comply

with the Rule 58(a) requirement that judgments be set out in separate documents. The district court’s

October 2, 2007 opinion and order and judgment were, in fact, set out in separate documents.

                                        III. CONCLUSION

       For these reasons, the district court’s judgment is AFFIRMED.




                                                 -4-